PROMISSORY NOTE




City of Reno

       State of Nevada

       August 30, 2019




For value received, High Sierra Technologies, Inc., a Nevada Corporation (the
“Maker”), of 1495 Ridgeview Drive, Suite 230A, in the City of Reno, State of
Nevada 89519 promises to pay to the order of Vincent C. Lombardi or his
successors and assigns, at his principal office located at 979 Westcliff Lane,
in the City of Reno, State of Nevada 89523, (the “Payee”), the sum of Eighteen
Thousand Nine Hundred Dollars and No Cents ($18,900.00) together with any
interest accrued on the unpaid principal balance as, and to the extent, provided
for in this Note. Interest shall accrue on the principal balance only.




This Note shall accrue interest at an annual rate of one and ninety one
hundredths percent (1.91%) based on the Short Term Federal Rate for August 2019
pursuant to Rev. Rule 2019-17.  No payments of principal or interest shall be
required hereunder until the Maturity Date, as defined herein. The then unpaid
principal balance of this Note, together with any unpaid interest accrued
thereon, shall be all due and payable on September 30, 2019 (the “Maturity
Date”) unless the Maturity Date is extended by mutual agreement of the parties
hereto.




At any time during the term of this Note, the Maker may, without penalty, prepay
the unpaid principal balance of this Note, or any portion thereof, along with
all interest accrued on the principal balance through and including the date of
repayment in the event of a complete repayment of the principal balance.  In the
event of a partial repayment of the principal balance, interest shall then
accrue based on the new principal balance.  Maker may also make interest only
payments at any time during the term of this Note.




Payee shall have the right, which may be exercised at any time in accordance
herewith, to pledge or transfer this Note, and any pledgee or transferee shall
have all the rights of Payee and Payee shall be thereafter relieved from any
liability with respect to any such pledge or transfer.




On the happening of any of the following events, each of which will constitute
an event of default under this Note, all indebtedness, obligations and
liabilities of Maker to Payee shall become immediately due and payable at the
option of Payee:  (1) failure of Maker to pay any payment when due after the
expiration of the applicable cure period of ten (10 business days; (2) failure
of Maker to perform any agreement or obligation under this Note; (3) filing of
any petition in bankruptcy by or against Maker; or (4) application for
appointment of a receiver for, making of a general assignment for the benefit of
creditors by, or insolvency of Maker.  On occurrence of any such event of
default and the expiration of any applicable cure period, or at any time
thereafter, Payee shall have the remedies of an unsecured party under the laws
of the State of Nevada.




Upon the occurrence of any event of default, and the expiration of the cure
period of ten (10) business days, that has not been expressly waived by Payee,
all principal amounts then due shall bear interest at the default rate of
interest, that being fifteen percent (15%) until such time as the obligations








1




--------------------------------------------------------------------------------

hereunder have been satisfied.  Payee may waive any event of default before or
after the event of default has been declared without impairing its right to
declare a subsequent event of default under this Note, this right being a
continuing one.




Maker hereby expressly waives presentment, demand of payment, notice of
nonpayment, protest and notice of protest of this Note, and all exemptions.  If
this Note is not paid when due, Maker hereby expressly agrees to pay all costs
and expenses of collection, including reasonable attorney’s fees.  Payee shall
in no event be liable to any party for failure to collect this Note, in whole or
in part.




It is the intention of Payee and Maker to comply strictly with any applicable
usury laws; and, accordingly, in no event and upon no contingency shall the
holder of this Note ever be entitled to receive, collect, or apply as interest
any interest, fees, charges or other payments equivalent to interest, in excess
of the maximum effective contract rate which Payee may lawfully charge under
applicable statutes and laws from time to time in effect; and in the event that
the holder hereof ever receives, collects, or applies as interest any such
excess, such amount which, but for this provision, would be excessive interest,
shall be applied to the reduction of the principal amount of the indebtedness
evidenced by this Note; and if the principal amount of the indebtedness
evidenced by this Note, all lawful interest thereon and all lawful fees and
charges in connection therewith, are paid in full, any remaining excess shall
forthwith be paid to Maker, or other party lawfully entitled thereto.  All
interest paid or agreed to be paid by Maker shall, to the maximum extent
permitted under applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal so that the
interest hereon for such full period shall not exceed the maximum amount
permitted by applicable law.  Any provision hereof, or of any other agreement
between the holder hereof and Maker, that operates to bind, obligate, or compel
Maker to pay interest in excess of such maximum effective contract rate shall be
construed to require the payment of the maximum rate only.  The provisions of
this paragraph shall be given precedence over any other provision contained in
this Note or in any other agreement between the holder of this Note and Maker
that is in conflict with the provisions of this paragraph.




This Note applies to, inures to the benefit of, and binds all parties hereto,
their heirs, legatees, devisees, administrators, executors, successors and
assigns. The term Payee shall mean the owner and holder, including pledgees, of
this Note, whether or not named as Payee herein. In this Note whenever the
context so requires, the masculine gender includes the feminine and/or neuter,
and the singular number includes the plural.




Should a dispute arise between any of the parties hereto regarding the meaning
of this Note, the enforcement of this Note or any claim or dispute related to
this Note, then the prevailing party, in addition to whatever other relief such
party may be entitled to, shall also recover its reasonable attorneys’ fees and
costs incurred in connection with such dispute whether such dispute was resolved
judicially, by mediation, by arbitration or by any other means, formal or
informal.




  This Note shall be construed and enforced in accordance with the laws of the
State of Nevada without regard to its conflicts of laws principles. The
exclusive jurisdiction and venue to hear and determine any claim, dispute or
other controversy, of any nature whatsoever, related to this Note, shall








2




--------------------------------------------------------------------------------

be any state or federal court in the County of Washoe, State of Nevada having
subject matter jurisdiction over the matters at issue.




This Note represents the entire agreement between the parties hereto related to
the matters set forth herein and expressly replaces and supersedes any and all
previous agreements, oral, or in writing, between the parties hereto related to
the matters set forth herein.  This Note may not be modified or amended except
by an amendment, in writing, executed by all parties hereto.




Time is of the essence in this Note and each and every provision hereof.




If any term, condition or provision of this Note shall be deemed invalid or
unenforceable by a court of competent jurisdiction, that term, condition or
provision shall be deemed severed from this Note and the remainder of the terms,
conditions and provisions of this Note shall remain valid, enforceable and in
full force and effect to the fullest extent permitted by law.




MAKER HEREBY, AND PAYEE BY ITS ACCEPTANCE OF THIS NOTE, KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS NOTE AND ANY
OTHER AGREEMENTS EXECUTED OR CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF EITHER PARTY,
WHETHER IN CONNECTION WITH THE MAKING OF THIS NOTE, COLLECTION OF THIS NOTE OR
OTHERWISE.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR PAYEE AGREEING TO ACCEPT
THIS NOTE.




IN WITNESS WHEREOF, Maker has executed this Note to be effective as of the date
set forth above.







High Sierra Technologies, Inc., a Nevada Corporation













By:  /s/ Gregg W. Koechlein

         Gregg W. Koechlein, its Chief Operating Officer




















3




--------------------------------------------------------------------------------

FIRST AMENDMENT TO PROMISSORY NOTE




This First Amendment to Promissory Note (the “First Amendment”) is made by and
between the parties High Sierra Technologies, Inc., a Nevada Corporation
(“HSTI”) and Vincent C. Lombardi (“Lombardi”) to be effective as of this 29th
day of September, 2019.




WHEREAS, HSTI and Lombardi are parties to that certain Promissory Note dated
August 30, 2019 (the “Note”).




WHEREAS, the Note currently has a Maturity Date, as defined in the Note, of
September 30, 2019.




WHEREAS, due to circumstances unforeseen by the parties to the Note, the parties
to the Note now deem it to be in their mutual best interests to extend said
Maturity Date of the Note.




NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, HSTI and Lombardi hereby covenant, promise and
agree as set forth below.




1.  The Maturity Date of the Note is now extended to November 30, 2019.




2.  All other terms, provisions and conditions as are set forth in the Note
shall remain the same and shall continue to remain in full force and effect.




IN WITNESS WHEREOF, the parties hereto have hereunto set their hands to this
First Amendment to be effective as of the day and date first set forth above.




High Sierra Technologies, Inc., a Nevada Corporation










By:  /s/ Gregg W. Koechlein

Gregg W. Koechlein, its Chief Operating Officer










By:  /s/ Vincent C. Lombardi

Vincent C. Lombardi














4


